325 F.2d 645
117 U.S.App.D.C. 72
Ralph E. BAXTER et al., Appellant,v.John W. MACY, Jr., Chairman, Civil Service Commission, etal., Appellees.
No. 17519.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 27, 1963.Decided Dec. 12, 1963.

Mr. John J. Schlick, Washington, D.C., for appellants.
Mr. William H. Willcox, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and Robert B. Norris, Asst. U.S. Attys., were on the brief, for appellees.
Before FAHY, BURGER and McGOWAN, Circuit Judges.
PER CURIAM.


1
This appeal involves the claims of 34 civilian employees of the Air Force whose employment was terminated by a reduction in force following deactivation of an Air Base.  The District Court granted summary judgment in favor of appellees.


2
The interpretation given by the Civil Service Commission to the applicable regulations under which the reduction in force was accomplished is within its competence, is a reasonable one, and should not be disturbed by the court.


3
Affirmed.